CARDINE, Justice,
Retired, dissenting.
This case is a sad illustration of much of what is wrong with today’s justice delivery system. Justice delayed is justice denied— slow justice is no justice. If nothing else is learned from this case, we at least ought to recognize the need to assign these type cases to a fast track disposition and so provide by court rule if necessary.
Baby Boy BBC was born August 18, 1990, and delivered by the unwed natural mother to the custody of BEB and PJB (hereinafter the Bs) with her consent to adoption of BBC. BDR, the natural father living apart from the mother, learned of the birth of BBC, refused his consent to adoption, appeared at a hearing, resisted the Bs efforts to adopt, and continues that resistance now through a third district court hearing and a third appeal to the Wyoming Supreme Court. What should be done?
I would hold that the Bs proceeded in good faith. They wanted to adopt. There was an unwed mother who offered her baby with consent to adopt. BDR, the father, refused to consent. The Bs assessed their prospects for adoption as they existed at that time: that is, what were the prospects for adopting with a consenting mother, a single man claimed to be the natural father who was said to be an oil field hand, alleged unstable, drinking, apparently angry at mother (girlfriend) who had terminated their relationship. The Bs proceeded with the adoption hearing on these facts, prepared then to accept a win-or-lose decision. If the case had then been finally disposed of with victory to either party, the result, while unhappy for the loser, would have been acceptable to society.
But here we are with a little boy who is in his fourth year of life with the Bs, the only parents he has ever known. Surely it is not in his best interests that he be torn from these people and placed forever with those who are now strangers. What devastation, *221what trauma, for a four year old. If all that is left for determination is the best interests of the child, the Bs must prevail.
Finally, the problem I have with this case is that every time we see it (now for a third time) it is a different case. There are more motions, amended pleadings, new issues, new evidence, new testimony, hearings, briefs and arguments. BDR is now married, maintains a home with his wife and children, alleges employment and stability. A party should not gain advantage, or be put at a disadvantage, by delay and passage of time. I would hold that the facts as they existed at the time of the first hearing are the determinative facts. Thus, the Bs should not benefit because Baby Boy BBC has been in their custody for four plus years, and BDR should not benefit because of his claimed change in life style and bettered situation. If additional evidence is taken, it should be confined to those facts and the time frame before the first hearing, not to what has occurred since that time. Accordingly,
I dissent.